Title: To Benjamin Franklin from ——— Gauthier, 7 June 1783
From: Gauthier, ——
To: Franklin, Benjamin


          
            Monsieur
            Du College de Bayeux, le 7
              Juin 1783.
          
          J’ai l’honneur de vous donner avis, qu’il vous manque encore, pour completter votre
            Exemplaire du Dictionnaire des Sciences Morale, Politique, &c. les Tomes 26 & 27. Les derniers que Votre
            Excellence a reçus étoient les Tomes 24 & 25.
          Je suis avec respect Monsieur De Votre Excellence Le très humble & trés obéissant
            serviteur
          
            Gauthier
          
         
          Notation: Gauthier 7 Juin 1783
          
        